Citation Nr: 1135974	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  10-33 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for prostate cancer, claimed as due to exposure to ionizing radiation. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1953 to June 1957 and from August 1957 to February 1960. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.

The Board notes that the September 2006 rating decision also denied entitlement to service connection for a back disorder, hemorrhoids and a dental condition.  In June 2007, the Veteran submitted a Notice of Disagreement (NOD) pertaining to the issues of entitlement to service connection for a low back disorder, hemorrhoids and prostate cancer.  In an October 2008 statement, the Veteran indicated that he wished to withdraw the issues of entitlement to service connection for a low back disorder and hemorrhoids from his appeal.  Accordingly, those issues are not on appeal.  Hazan v. Gober, 10 Vet. App. 511 (1997); Bernard v. Brown, 4 Vet. App. 384 (1994); Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993). 

The Veteran testified at a January 2011 videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that proceeding is of record and has been associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for prostate cancer, asserting that that condition is due to ionizing radiation he was exposed to in service.

As a preliminary matter, the Board notes that the Veteran's service records for his periods of active military service are unavailable due to an accidental fire at the National Personnel Records Center (NPRC).  In such a situation, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).

The Veteran, who served on active duty in the vicinity of nuclear weapons, developed prostate cancer many years after active service.  Under 38 C.F.R. § 3.311(b)(2), (5), VA deems prostate cancer a radiogenic disease for purposes of 38 C.F.R. § 3.311 which delineates special developmental procedures under 38 C.F.R. § 3.311(a)(2)(iii) and 38 C.F.R. § 3.311(b) for Veteran's with occupational ("other") exposure to ionizing radiation during active service.

The Veteran has testified at hearings before a Decision Review Officer and before the undersigned Acting Veterans Law Judge.  During those hearings, the Veteran stated that as part of his duties as a munitions specialist he worked with nuclear weapons.  More specifically, the Veteran claims that he loaded, handled and stored those weapons and that he cleaned the "nucleus" and held it in his hands.  He stated that he was supposed to use a lead apron and gloves but that sometimes these were unavailable and he would have to clean it anyway.  He reported using a naptha cleaning solution to clean the bomb and that he often carried both dosimeters and Geiger counters.  

As indicated above, the Veteran's service records are unavailable.  Therefore, the record does not contain a record Exposure to Ionizing Radiation (DD Form 1141) or any of the reported dosimeter readings.

In a Memorandum dated June 2010, the United States Air Force Office of Surgeon General reported that a dose estimate obtained from the Air Force Safety Center (AFSC) estimated that the Veteran was exposed to a maximum total effective dose equivalent of approximately 1,400 mrem, and a separate extremity dose of 8,000 mrem.  The AFSC based their determination, in part, upon interview of the Veteran.  Their determination was that the Veteran had the potential to be exposed to ionizing radiation not from his duties as a munitions specialist, but from maintenance operations on early, unsealed-pit nuclear systems.

The Board clearly defers to the expert opinion provided by the AFSC.  However, the Board cannot determine from this report how AFSC arrived at their calculations and, in particular, why the Veteran's duties as munitions specialist did not involve potential exposure to ionizing radiation.  This type of explanation is particularly necessary in a case such as this where the Veteran's dosimeter readings are missing due to no fault to the Veteran.  

For the reasons stated above, and in order to give the Veteran every consideration with respect to the present appeal, further development of the case is necessary.  Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Request a revised dose estimate from the appropriate entity which provides a summary of the calculations in reaching the Veteran's estimated dose exposure during active military service with regard to his duties with maintenance operations on early, unsealed-pit nuclear systems as well as his duties as a munitions specialist, wherein his potential exposure to ionizing radiation was being monitored by his service department.  

The Veteran stated that as part of his duties as a munitions specialist he worked with nuclear weapons, wherein he loaded, handled and stored those weapons and that he cleaned the "nucleus" and held it in his hands.  He states that he was supposed to use a lead apron and gloves but that sometimes these were unavailable and he would have to clean it anyway.  He also reports using a naptha cleaning solution to clean the bomb and that he often carried both dosimeters and Geiger counters.  

In providing a revised dose estimate, the appropriate entity should consider the Veteran's description of duties as a munitions specialist.  The dose estimate should clearly delineate the factual assumptions and provide a rationale for why or why not the Veteran's duties as a munitions specialist involved exposure to ionizing radiation.

2.  Thereafter, the RO should determine whether any revision of the dose estimate warrants further development of the claim pursuant to 38 C.F.R. § 3.311(b).

3.  When the requested development has been completed the case should again be reviewed by the RO, to include consideration of any additional evidence submitted.  If the benefit sought is not granted the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

